Citation Nr: 9933040	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  93-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
February 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from April 1993, December 1994 and 
October 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
November 1994 and September 1995, the Board remanded the 
veteran's claims to the RO for further development.  In a 
September 1996 decision, the Board denied his claims of 
entitlement to service connection for back and knee 
disorders, diabetes mellitus, tooth deterioration and 
chloracne and remanded the claim of entitlement to a 
compensable evaluation for left ear hearing loss.  In its 
remand, the Board directed the RO to consider whether any 
current right ear hearing loss was due to the veteran's 
exposure to acoustic trauma during service and stated that 
this issue was inextricably intertwined with the claim for a 
compensable evaluation for left ear hearing loss.

In November 1997, the veteran claimed entitlement to a total 
rating based upon unemployability due to service-connected 
disabilities and, in May 1998, he filed an Income-Net Worth 
and Employment Statement (VA Form 21-527).  However, it does 
not appear that RO adjudicated this matter and it is referred 
back for further consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran has right ear hearing loss related to his 
period of military service.

3. No competent evidence has been submitted to demonstrate 
that the veteran has bilateral tinnitus related to his 
period of military service.

4. A VA audiologic examination in September 1998 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 57 decibels in the veteran's left ear 
with a speech recognition of 88 percent that corresponds 
to Level II hearing.


CONCLUSIONS OF LAW
1. The veteran has not submitted evidence of well-grounded 
claims for service connection for right ear hearing loss 
and bilateral tinnitus.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).
2. The criteria for an increased (compensable) evaluation for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.383, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (1999), prior to June 10, 1999; 
38 C.F.R. §§ 4.85-4.87, effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right ear 
hearing loss and bilateral tinnitus.  The legal question to 
be answered, initially, is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that the veteran's claims are not well grounded

Regarding the veteran's claim for an increased (compensable) 
evaluation for left ear hearing loss, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  See also Fenderson v. West, 12 Vet. App. 119 (1999) 
(At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.).  Upon review of the entire 
record, the Board concludes that all relevant facts have been 
developed and, to that end, in November 1994, September 1995 
and September 1996, it remanded the veteran's claims to 
afford him the opportunity to submit additional medical 
records and undergo further VA examinations.  The examination 
reports are associated with the claims file and no further 
duty to assist the veteran is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

I. Factual Background

A review of the veteran's service medical records does not 
show any complaints or findings of right ear hearing loss 
during his period of active service.  When examined for 
enlistment into service in June 1972, audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0

5







When examined for discharge, in February 1974, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows







HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
35







Defective high frequency hearing loss in the veteran's left 
ear was noted on the examination report.

The veteran's Report of Transfer or Discharge (DD Form 214) 
and service records indicate that his military occupational 
specialty was radio operator.  He served aboard the USS 
MARIAS (AO-57) that was sent to the Combat Zone of Vietnam 
from January to May 1973.

Post service, according to a November 1992 VA general medical 
examination report, the veteran, who was 39 years old, 
complained of left ear high frequency hearing loss that he 
attributed to noise exposure in service.

The veteran underwent VA audiologic examination in February 
1993 and described a gradual onset of bilateral hearing loss 
and complained of constant tinnitus.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
10(?)
35
55
    
LEFT 

25
45
       
50
60

Speech recognition scores on the Maryland CNC word lists were 
38 (88?) percent in the veteran's right ear and 100 percent 
in his left ear.  The diagnosis was moderate bilateral high 
frequency hearing loss with normal discrimination scores.    

An April 1993 rating decision granted service connection for 
left ear hearing loss and assigned a noncompensable 
disability evaluation.  The RO noted that the February 1993 
audiogram findings revealed a pure tone threshold average in 
the left ear of 37.5 with a speech recognition score of 100 
percent that corresponded to a Level I noncompensable hearing 
loss. 

The veteran failed to report for a November 1995 VA 
audiologic examination.

In its September 1996 remand, the Board instructed the RO to 
consider if any current right ear hearing loss was due to 
exposure to acoustic trauma in service, since service records 
revealed his right ear hearing deteriorated in service.
However, the veteran failed to report for an April 1997 VA 
audiologic examination.

According to a December 1997 VA general medical examination 
report, the veteran complained of hearing loss and constant 
bilateral tinnitus.  Tinnitus and subjective hearing loss 
were diagnosed.  

Also in December 1997, the veteran underwent VA audiologic 
examination and complained of a general difficulty 
understanding speech in most situations.  He said one ear was 
better than the other, but could not identify that ear.  The 
veteran gave a history of noise exposure in military and 
work-related service.  He described a constant bilateral 
tinnitus characterized as a "high pitched ringing" of 
moderate to severe severity. The veteran indicated that the 
tinnitus started in his left ear during his military service 
but progressed bilaterally.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
65
65
70
    
LEFT 
75
75
85
        
85
90

Speech recognition scores on the Maryland CNC word lists were 
60 percent in the veteran's right ear and 54 percent in his 
left ear.  The VA examiner commented that the reliability of 
the test results was judged as poor.  According to the 
examiner, the test results indicated a moderate to severe 
sensorineural hearing loss, bilaterally.  The speech 
reception thresholds were not commensurate with the pure tone 
air conduction averages.  Impedance test results revealed 
normal middle ear function with acoustic reflexes present at 
all frequencies tested ipsilaterally and contralaterally.  
Behavioral responses to questions and responses and general 
interaction were not commensurate with the audiologic test 
results.  In the examiner's opinion, based on behavioral 
interaction and poor interest reliability, the veteran was 
malingering.  The diagnosis was that test results were 
inconsistent and the veteran was malingering.  

In light of the inconsistent findings of the December 1997 VA 
audiologic test, the veteran was scheduled for a Stenger test 
in February 1998, but failed to report.   

At his May 1998 personal hearing at the RO, the veteran's 
representative stated that the veteran failed to report for 
the scheduled Stenger test due to an address mix up.  The 
veteran testified that he was a gun crewmember on board ship 
and his duty was to load (the gun, apparently).  He indicated 
that he was between one and six feet from a gun that was 
fired and was never given ear protection.  The veteran said 
his hearing loss was gradual and he was very annoyed by the 
constant pinging sound in both ears.  He reported difficulty 
hearing different voices and pitches.  He did not seek 
private treatment for his hearing loss.  The veteran asserted 
that his hearing loss affected his ability to work and said 
that, as a mechanic, he had difficulty hearing engine sounds.  
He last worked in the early 1990s at Dry Wall Economical and 
left because of back and knee problems, not hearing 
difficulty.  

An August 1998 statement from the veteran's representative 
indicates that in July 1998, the veteran said he was unable 
to attend scheduled VA examinations (evidently in July and 
August) due to a flat tire.  The representative requested 
that the VA examinations be rescheduled.

The veteran underwent VA audiologic examination in September 
1998 and complained of severe bilateral tinnitus dating back 
to military service in Vietnam.  He described the tinnitus as 
a high pitched ringing sound that got significantly louder at 
times.  He reported that the tinnitus interfered with his 
ability to understand, added to his mental anxiety and he 
described a general difficulty hearing in most situations.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
55
70
    
LEFT 
50
45
50
        
65
70

Speech recognition scores on the Maryland CNC word lists were 
88 percent in the veteran's right ear and 88 percent in his 
left ear.  The VA audiologist said that the test results were 
judged as (having) fair reliability.  The test results 
revealed a moderate to severe sensorineural hearing loss, 
bilaterally.  Impedance audiometry indicated normal middle 
ear function, bilaterally.  The speech reception thresholds 
were not commensurate with the pure tone air conduction 
averages.  Repeated instruction did not improve reliability.   

II.  Analysis

A. Service Connection for Right Ear Hearing Loss and 
Bilateral Tinnitus

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  The second and third elements of this equation may 
also be satisfied under 38 C.F.R. § 3.303(b), by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Id.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

In the present case, it is argued that, while in service, the 
veteran was exposed to noise at hazardous levels, which 
exposure has resulted in the development of a chronic right 
ear hearing loss and bilateral tinnitus.  Service medical 
records, however, fail to demonstrate the presence of either 
chronic defective right ear hearing or bilateral tinnitus.  
While on service separation examination in February 1974, 
there was evidence in one isolated, slightly elevated pure 
tone threshold [See Hensley v. Brown, 5 Vet. App. at 155], 
the earliest clinical indication of the presence of arguably 
chronic right ear defective hearing is revealed by a VA 
audiometry examination dated February 1993, nineteen years 
following the veteran's final discharge from service, at 
which time there was noted a moderate bilateral high 
frequency hearing loss.  Tinnitus was first noted no earlier 
than December 1997, more than twenty-three years following 
the veteran's discharge from service.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but also of a nexus between some in-service 
injury or disease and that disability.  See Caluza v. Brown, 
7 Vet. App. at 498.  Notwithstanding the apparent existence 
of a current right ear hearing loss and bilateral tinnitus, 
the only evidence that the veteran has submitted that 
supports a finding of a nexus to service is his own 
testimony.  Evidence of such a nexus, however, cannot be 
provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit v. Brown, 5 
Vet. App. at 126; see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Edenfield v. Brown, 8 Vet. App. 384 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. at 498.  His statements are 
insufficient to relate his current symptoms to his prior 
symptoms, or to his period of service or any applicable 
presumptive period.  Id.

As to any argument the veteran may assert that his left ear 
hearing loss has been service-connected and should be 
considered evidence for service connection of the right ear 
on the ground that the noise trauma could not affect just one 
ear, the U.S. Court of Appeals for Veterans Claims (known as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
has considered and rejected that contention in a case 
factually analogous to the veteran's claim.  See Heuer v. 
Brown, 7 Vet. App.  379 (1995).  

In Heuer, the appellant argued that the fact that his left 
ear hearing loss was service-connected should be considered 
evidence for service connection of the right ear on the 
ground that noise trauma could not affect just one ear.  
Rejecting that argument, the Heuer court held that the 
appellant had not cited any medical authority for his 
argument that hearing loss due to noise trauma in one ear was 
likely to be accompanied by hearing loss due to noise trauma 
in the other ear.  Id. at 387.  Then the Heuer appellant 
argued that his service medical records showed right ear 
hearing loss (although not to an extent to be a disability 
under 38 C.F.R. § 3.385) and that a post-service audiogram 
provided a link to examinations that showed current hearing 
loss in the 1990s.  However, the court disagreed and stated 
that the post service audiogram was performed four years 
after the veteran's separation from service and created a gap 
of at least four years in any continuity of symptomatology 
under § 3.303(b).  The court held that the appellant's 
argument required the court to find that evidence of hearing 
loss that did not meet the criteria of 38 C.F.R. § 3.385 for 
establishing a disability was, nevertheless, sufficient for 
purposes of showing continuity of symptomatology.  Id.  In 
the veteran's case, as in Heuer, "there is no medical 
evidence of any nexus between current right-ear hearing loss 
and any disease or injury incurred during service" Id.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 
6 Vet. App. 390, 393-94 (1994).  Here, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claims.  The evidence now of record fails to 
show that the veteran has right ear hearing loss or bilateral 
tinnitus related to service or any incident thereof.  Thus, 
these claims may not be considered well grounded.  
38 U.S.C.A. §§ 1110, 1116, 5107(a); 38 C.F.R. §§ 3.303, 
3.385.  Since the claims are not well grounded, they must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claims of entitlement 
to service connection for right ear hearing loss and 
bilateral tinnitus on a ground different from that of the RO, 
that is, whether the veteran's claim is well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claims were well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

B.  Increased (Compensable) Evaluation for Left Ear Hearing 
Loss

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left hearing loss, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's statements regarding the effect that the 
bilateral hearing loss has had on his life have been noted.  
In evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App.  345, 349 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, 
designated from Level I for essential normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (1999).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87.  See 64 Fed. Reg. 25202-
25210 (1999).  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
But see Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
Id.  The "unusual patterns of hearing impairment" include 
cases where the pure tone thresholds at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) 
is 55 decibels or more, or where the pure tone thresholds are 
30 decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz.  Neither hearing loss pattern is evident in the 
current case; as such, the Board finds that its action on the 
veteran's claim at this time will not result in any prejudice 
to him even though the agency of original jurisdiction (here 
the RO) had not yet had an opportunity to apply these 
regulatory changes to the veteran's claim.  See generally 
Bernard v. Brown, 4 Vet. App. at 384.

In the case at hand, the audiometric findings obtained at the 
time of the February 1993 VA examination were consistent with 
Level I hearing in the veteran's service-connected left ear 
and findings obtained at the time of the December 1997 
examination were consistent with Level VIII hearing in the 
veteran's left ear but were considered inconsistent, while 
the findings obtained during the September 1998 examination 
are consistent with Level II hearing in the service-connected 
left ear.  Inasmuch as service connection is currently in 
effect only for defective hearing in the left ear, and the 
veteran is not totally deaf in both ears, only the findings 
pertaining to the that ear are considered in evaluating 
service-connected hearing loss disability.  See 38 C.F.R. 
§§ 3.383, 4.14 (1999).  Both Level I and Level II hearing 
correspond to a noncompensable evaluation under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.87, Table VII (1999).  
Accordingly, the Board concludes that a higher evaluation for 
the veteran's service-connected left ear hearing loss is not 
shown to be warranted.

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for service connection, 38 C.F.R. § 
3.655(b) (1999), dictates that the claim be rated based on 
the evidence of record.  Here, the veteran was scheduled for 
a VA Stenger examination in February 1998 for the very 
purpose of obtaining an opinion regarding the inconsistent 
audiometry test results obtained in December 1997.  At the 
May 1998 hearing, his representative indicated that the 
veteran failed to report for the scheduled examination due to 
an address mix up.  Nevertheless, the September 1998 VA 
audiometry test results were considered of fair reliability, 
equate to Level II hearing that corresponds to a 
noncompensable disability evaluation and, thus, document that 
an increased rating is not warranted for left ear hearing 
loss. 


ORDER


Service connection for right ear hearing loss is denied.

Service connection for bilateral tinnitus is denied.

An increased (compensable) rating for left ear hearing loss 
is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

